Visto el presente recurso con la asistencia de ambas partes, tra-tándose como se trata de una supuesta violación del artículo 7 de la Ley núm. 14 aprobada en 8 de julio de 1936, no alegándose en la acusación la residencia o pueblo de la acusada donde venía ésta obligada a registrar el arma, omisión que hace a dicha acusación fatalmente defectuosa, como ya ha sido resuelto por este tribunal *961en varios casos, entre otros, el de Pueblo v. Díaz Ocasio, criminal núm. 7478, 55 D.P.R. 629 y atendida la conformidad del Pisca! de esta corte, se revoca la sentencia dictada por la Corte de Dis-trito de San Juan en mayo 31, 1939, y se absuelve a la acusada.